Citation Nr: 1133976	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served in the United States Naval Reserves from June 1955 to July 1963.  His service included active duty for training (ACDUTRA) from April 15, 1956 to April 28, 1956, and from June 10, 1957 to June 29, 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In this decision the RO denied the Veteran's application to reopen claims of entitlement to service connection for impaired hearing and tinnitus.  This matter was previously before the Board in April 2008 at which time it was remanded for additional development.  In October 2009, the Board reopened the claims of entitlement to service connection for hearing loss and tinnitus and remanded the underlying service connection claims for additional development.  As is explained below, there has not been substantial compliance with the Board's October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)

The  issues of entitlement to service connection for head trauma and posttraumatic stress disorder (PTSD) have been raised by the record (see Veteran's statement dated in March 2011).  There also appear to be pending claims of entitlement to service connection for frostbite of the hands and feet (see May 2008 letter from the Appeals Management Center (AMC) to the Veteran).  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As is indicated above, in October 2009, the Board reopened the Veteran's claims of entitlement to service connection for hearing loss and tinnitus and remanded the underlying claims for additional development.  As part of this development, the Board directed that the Veteran be afforded a VA ear, nose and throat (ENT) examination and that the examiner perform all studies or tests deemed necessary, to include an MRI to rule out acoustic neuroma/retrocochlear pathology.  The Board specified that if such further testing was not deemed necessary, the examiner should explain why, in light of the recommendation for further testing by the April 2005 and October 2005 examining and reviewing audiologists.  

It appears that while the Veteran was afforded a VA audiological examination in February 2010, he was not afforded an ENT examination as the Board requested.  This is evident by the fact that the February 2010 VA audiologist, who provided a negative nexus opinion between the Veteran's left ear hearing loss and service, stated that the Veteran's request for the "claimed conditions" stipulated the need for an ENT opinion based on the previous response by Dr. Charles Henry and requested that the Veteran be referred to ENT.  In regard to Dr. Henry's response, he provided a positive nexus opinion between the Veteran's service and left ear hearing loss and tinnitus in March 2006.  

Also, with respect to performing further testing as the Board directed, namely an MRI, this has not been accomplished.  This is despite the February 2010 VA audiologist's remark that further testing was warranted to determine the etiology of the Veteran's left ear hearing loss by way of MRI, to rule out retrocochlear pathology.  Incidentally, it appears that the February 2010 VA examiner is the same examiner who examined the Veteran back in October 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, a remand is in order so that the Veteran may be afforded a VA ENT examination as well as a MRI.  Such development is necessary in order to properly decide this claim.  38 U.S.C.A. § 5103A(d).

As noted below, the Veteran has the right to submit argument or any information regarding outstanding medical treatment and/or the medical records themselves in support of these pending claims.  

While the Board regrets that a remand of this matter will further delay a final decision in the claims on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ENT examination regarding his claim for service connection for hearing loss and tinnitus.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All studies or tests deemed necessary by the examiner should be performed, to include an MRI to rule out acoustic neuroma/retrocochlear pathology.  If such further testing is not deemed necessary, the examiner should explain why, in light of the recommendation for further testing by the April 2005, October 2005 and February 2010 examining and reviewing VA audiologists.

After reviewing the Veteran's claims file, to include the VA and private medical opinions of record, and examining the Veteran, the examiner should discuss the nature and extent of the veteran's hearing loss and tinnitus. The examiner should then address whether it is at least as likely as not (a 50 percent probability or higher) that the veteran's hearing loss and tinnitus are related to noise trauma from guns being fired in June 1957 while aboard the USS St. Paul while in close proximity with no hearing protection.  A rationale for any conclusion reached should be discussed.

2.  The RO should then review the claims file, to include the additional evidence added to the record since the last supplemental statement of the case in February 2011, and determine if the claims on appeal can be granted.  If not, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

